Citation Nr: 1612792	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected left ankle Achilles tendon injury.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle Achilles tendon injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps Reserve from June 2004 to February 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2012 and August 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and Columbia, South Carolina.  The RO in Columbia, South Carolina certified the case to the Board on appeal.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records and other documents duplicative of what is in the VBMS file or that are irrelevant to the issue on appeal. Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle left ankle Achilles tendon injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected left ankle Achilles tendon injury has not required surgery necessitating at least one month of convalescence, has not required surgery with severe postoperative residuals, and has not required immobilization by cast, without surgery, of one major joint or more.



CONCLUSION OF LAW

The criteria for a temporary total rating based on convalescence for the Veteran's service-connected left ankle Achilles tendon injury have not been met.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by an October 2012 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for a temporary total rating, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in November 2012.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

The Board finds that a medical examination or opinion is not necessary to make a decision on the claim for a convalescent rating.  As will be explained below, the criteria for entitlement to a convalescent rating under 38 C.F.R. § 4.30 are specific.  Here, the evidence does not reflect that the Veteran had a surgery necessitating convalescence, surgery with severe postoperative residuals, or treatment requiring immobilization by cast.  Under these circumstances, obtaining a medical examination or opinion would be of no consequence to the resolution of the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Sobonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

The provisions governing convalescent ratings are set forth in 38 C.F.R. § 4.30.  The regulations provide that a total disability rating (100 percent) will be assigned without regard other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations; therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In March 2012, the Veteran filed a claim for a convalescent rating for March 28, 2012 and April 25, 2012 surgeries that were related to his service-connected left ankle Achilles tendon injury.  The March 28, 2012 surgery involved a trial for a spinal cord stimulator and the April 25, 2012 surgery was for the permanent placement of the spinal cord stimulator.  The VA treatment records have consistently indicated that these surgeries were conducted to treat pain from his service-connected left ankle disability.  See April 2012 VA treatment record; November 2013 VA treatment record.

Prior to the March 2012 surgery, a November 2011 VA treatment record stated that the Veteran was instructed in how to use a cane to decrease the weight bearing status of his left lower extremity.  Another VA treatment record from this month noted that the Veteran wore a walker brace for his left lower extremity pain.  A subsequent January 2012 VA treatment record stated that the Veteran had been on leave under the Family and Medical Leave Act (FMLA) from his job as a prison correctional officer since September 2011.

On the day of the surgery for the spinal cord stimulator trial, a March 28, 2012 informed consent note stated the procedure can normally be completed in thirty minutes.  The note further explained that most patients report no side effects and are immediately able to return to normal daily activities or work.  Following the surgery, the Veteran was taken to the recovery room and given instructions to manage his pain with complex regional stimulator over the next week.  He was to return in one week for removal of the trial leads.  A discharge checklist stated that the Veteran was discharged home via a wheelchair and released to his fiancée the same day as the surgery on March 28, 2012.

Approximately one week later, the Veteran was seen for a postoperative wound check and removal of his temporary spinal cord stimulatory device on April 4, 2012.  The record stated that he was ambulatory with a slight limp, and he wore a brace on his left lower extremity.  The Veteran reported experiencing an eighty percent reduction in his left lower extremity pain.  He was pleased with the results of the trial.  The temporary spinal cord stimulator was removed, and the wound was free of drainage or redness.  The Veteran was advised that he could shower.

The April 4, 2012 VA treatment record noted that the Veteran was to use an ointment two days before his April 25, 2012 surgery, and he was to have nothing by mouth prior to the procedure.  An April 25, 2012 informed consent note for the surgery repeated the information contained in the March 28, 2012 informed consent note, including that most patients report no side effects and are immediately able to return to normal daily activities or work.  An informed consent note for monitored anesthesia care stated that once the procedure was completed, an IV could remain for several hours.  When the IV was removed a bandage would be applied to the IV insertion site.

Once the surgery was completed, an April 25, 2012 nursing postoperative note indicated that the Veteran was able to walk unassisted or as he had been able to walk before the operation.  Following the surgery, an April 25, 2012 VA treatment record noted that the Veteran was discharged to home after an adequate recovery time and good results of the stimulator placement.  The Veteran was given antibiotics for the next ten days and instructions on things to look out for.  The record stated that he needed to return in ten days to have his staples removed.  He was discharged the day of the surgery to his wife's care in a wheelchair.

Approximately nine days after the surgery, the Veteran had an appointment for wound check and staple removal on May 4, 2012.  The Veteran's staples were removed.  The wound edges were well approximated and there was slight redness at the sides of the incision.  No drainage or redness was noted at the wound site.  The record stated the he should be scheduled for a follow up appointment for the interrogation of his device by a Medtronic representative.  He was discharged from the pain clinic.  On May 17, 2012, a Medtronic representative activated his leads and reprogrammed the device.  The Veteran was instructed to leave the wound site alone if it was itchy.  He was discharged to home.  
The record also contains a July 2012 letter from the Veteran's former employer stating that the Veteran was given a dismissal without prejudice from his employment as a corrections officer as a result of his inability to physically perform work.  The letter noted that the last day that the Veteran physically worked was October 19, 2011. 

During a subsequent August 2013 VA examination, the Veteran reported that he had been walking with a cane until the previous August and no longer required a cane.  In November 2013, a VA treatment record stated that the Veteran had recently experienced painful heat when the pulse generator of his spinal stimulator was charged.  He reported that he was unable to work as a result of the pain.

Initially, the Board finds that the evidence of record does not support that the March 2012 or the April 2012 surgery required at least one month of convalescence.  38 C.F.R. § 430(a)(1).  Before both surgeries, the informed consent notes stated that it was typical for patients to not have side effects and be able to immediately return to normal daily activities or work.  The VA treatment records not indicate that the Veteran experienced unusual side effects or could not resume his normal activities in the month following these procedures.  The Board acknowledges the July 2012 letter from the Veteran's former employer that the Veteran had not been able to physically work since October 2011, before either surgery was conducted.  The medical treatment records, however, do not contain instructions or any other indicator that the Veteran could not work or needed to convalesce for at least one month after the surgeries.

Although there are instances in which lay testimony can provide probative evidence on medical matters, opinions as to the necessity of convalescence are complex matters that require medical expertise.  See Jandreau, v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Opinions involving convalescence over the first three months after surgery should be provided by hospital discharge, outpatient release reports, or medical opinion; the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  For this reason, the Board finds that the Veteran's opinion on this question is not competent, and, therefore, is not probative.  As the medical evidence does not reflect the necessity of convalescence, the provisions of 38 C.F.R. § 4.30(a)(1) are not applicable in this case.

As to the issue concerning whether the Veteran's surgeries involved severe postoperative residuals with necessity for house confinement or the continued of a wheelchair or crutches under 38 C.F.R. § 4.30(a)(2), the Board finds that the evidence demonstrates that they did not.  Although the record noted that the Veteran used a foot brace and cane after these surgeries, the record also revealed that he used these assistive devices prior to the surgeries.  In addition, the record does not reflect that he was instructed to use these devices in relation to either surgery.  The VA treatment records noting that the Veteran used a wheelchair as his mode of transportation when he was discharged from both surgeries.  However, the record does not demonstrate the necessity for continued use of a wheelchair.  After the March 2012 surgery, the April 2012 VA treatment record described him as ambulatory with a slight limp.  Following the April 2012 surgery, the nursing postoperative note stated that the Veteran retained the same ability to walk that he had possessed before the surgery.  The Veteran later reported to the August 2013 VA examiner that he no longer used a cane.  Furthermore, the August 2013 examiner stated that the Veteran did not use any assistive devices as a normal mode of locomotion.  Thus, the record does not demonstrate continued use of a wheelchair or crutches.

The evidence does not demonstrate that either surgery required house confinement.  Furthermore, the April 2012 and May 2012 VA treatment records describing the Veteran's wound after the surgeries did not suggest that they were incompletely healed.  There is also no documentation of a stump of a recent amputation, therapeutic immobilization of one major joint or more, or application of a body cast.  The Veteran provided competent and credible reports of pain as a result of heat from his spinal stimulator.  However, this issue is not the type of severe postoperative residual as described by 38 C.F.R. § 4.30(a)(2).  In addition, the VA treatment records did not state, and the Veteran did not report, that that he received immobilization by cast, without surgery, of one major joint or more under 38 C.F.R. § 4.30(a)(3).

Based on the above discussion, entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for the Veteran's service-connected left ankle Achilles tendon injury is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for the Veteran's service-connected left ankle Achilles tendon injury is denied.


REMAND

Regarding the Veteran's service connection claim for low back disorder, a remand is necessary to obtain an adequate VA examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in connection with his claim in August 2013.  In the diagnosis section of the report, the examiner checked "yes" in response to the question of whether the Veteran had or had ever been diagnosed with a thoracolumbar spine (back) condition.  She stated that the diagnosis was "lower back at the spinal cord stimulator site."  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Despite the examiner's findings in the diagnosis section, the examiner stated in the rationale that she could not provide a diagnosis or etiology for the Veteran's back pain as there were no objective findings of a low back disorder.  She added that the Veteran needed to follow up with his providers as it could take multiple tests to determine the etiology of the back pain.  

The Board finds that the examiner's recommendation for the Veteran to be evaluated by his medical provider raises the question of whether a sufficient foundation exists for her conclusion as it is unclear whether the examiner exhausted reasonable efforts of further testing and research that could lead to a more definite opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Thus, the Board finds a remand is necessary to obtain an additional VA examination and medical opinion.

In addition, a remand is required for the AOJ to verify each of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  A review of the record reveals a DD 214 that documents active service in the United States Marine Corps Reserve from June 2004 to February 2005.  The record also suggests that the Veteran had a period of service from February 2005 to November 2007.  However, the record does not clearly show whether this period of service was active duty, ACDUTRA, or INACDUTRA.  The Board finds that all periods of service must be verified.

In addition, the Veteran appears to receive treatment from the Ralph H. Johnson VA Medical Center.  In light of the remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records also should be obtained and associated with the claims file.  Records concerning service merely denoting the amount of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Ralph H. Johnson VA Medical Center dated since December 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After associating all additional records with the claims file, schedule the Veteran for a VA examination to address the etiology of any current low back disorder.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed low back disorders.

For each diagnosis, the examiner must provide an opinion as to the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the low back disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service?

b)  Is it at least as likely as not (50 percent probability or greater) that the service-connected left ankle Achilles tendon injury caused the low back disorder?

c)  Is it at least as likely as not (50 percent probability or greater) that the service-connected left ankle Achilles tendon injury permanently aggravated the low back disorder?

The examiner should note that the August 2013 VA examiner recommended that further evaluation be conducted than was completed during the August 2013 VA examination.  If the examiner concludes that further testing is necessary, such testing should be conducted.  If the examiner concludes that further testing is not necessary, the examiner should fully explain why such testing is not needed.

Regardless of the conclusion reached, the examiner must address the Veteran's contention from the February 2014 VA Form 9 that the heat from his spinal cord stimulator device damaged his back and internal organs.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


